           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

JARELL D. TERRY                                            PLAINTIFF
ADC #149998C

v.                       No. 2:19-cv-134-DPM

JAMES DYCUS, Deputy Warden,
East Arkansas Regional Unit, ADC,
et al.                                                  DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Terry’s motion to voluntarily dismiss, Doc. 127, is granted. This
case will be dismissed without prejudice. An in forma pauperis appeal
from this Order and accompanying Judgment would not be taken in
good faith. 28 U.S.C. § 1915(a)(3).
     3. All pending motions are denied without prejudice as moot.
     So Ordered.

                                       ________________________
                                       D.P. Marshall Jr.
                                       United States District Judge

                                       19 May 2021
